Citation Nr: 9918231	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for emphysema due to 
tobacco use in service.

2.  Entitlement to service connection for nicotine dependence 
that began during military service.

3.  Entitlement to service connection for emphysema, 
secondary to nicotine dependence that began during military 
service. 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record indicates that the veteran 
attended a scheduled hearing before a traveling Member of the 
Board, at the local RO on April 13, 1999.  Unfortunately, a 
transcript of that hearing is unavailable.  

In correspondence received from the veteran in June 1999, the 
veteran informed the Board that he wanted to attend a hearing 
before a member of the Board at the Cleveland RO.  
Accordingly, the claims must be remanded to the RO in order 
to provide the veteran the requested hearing.

Along with the June 1999 correspondence, the veteran 
submitted private medical records.  A waiver of the right to 
readjudication by the RO was not submitted with these private 
medical records.  As a result, the veteran's claims, along 
with the newly submitted evidence, must be remanded to the RO 
for initial readjudication.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

1.  In light of the additional private 
medical records submitted by the veteran 
in June 1999, the RO should undertake all 
indicated development.  Then, on the 
basis of all additional evidence, the RO 
should readjudicate the appellant's 
claims of entitlement to service 
connection for emphysema due to tobacco 
use in service; entitlement to service 
connection for nicotine dependence that 
began during military service; and 
entitlement to service connection for 
emphysema, secondary to nicotine 
dependence that began during military 
service.  

2.  If the benefits sought are not 
granted, where a timely notice of 
disagreement is of record, the appellant 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

3.  Thereafter, the RO should schedule 
the veteran for a hearing before a member 
of the Board at the Cleveland RO.

The purpose of the REMAND is to afford the appellant due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










